department of thetreasury tax_exempt_and_government_entities_division internal_revenue_service washington d c sep uniform issuer list seit er raitt legend taxpayer a amount a amount b plan x company a financial_institution a financial_institution b dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date she received a distribution of amount a from plan x a plan administered by financial_institution a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to an error by financial_institution a taxpayer a further represents that during ail pertinent times she had sufficient funds available to accomplish a rollover in date while employed at company a taxpayer a received a and monthly loan participant_loan from plan x between date payments of amount b were made through automatic oahroll deductions in taxpayer a terminated her employment at company a unable to continue the automatic payroll deductions taxpayer a established an automatic monthly transfer of the monthly loan payment from a joint checking account that she and her spouse maintained at financial_institution b between and date all required loan payments were made in date the automatic loan payments stopped taxpayer a represents that financial_institution b froze payments from the checking account because of suspected fraudulent activity plan x was administered by financial_institution a although the problem was resolved financial_institution b did not restart monthly transfers taxpayer a represents that she did not know that the monthly transfers had stopped by letter dated date financial_institution a notified taxpayer a that unless an amount equal to three payments of amount b was received by date the loan would be in default the letter further stated that upon default the outstanding principal balance plus interest accrued through the date of default would be treated as a distribution from plan x by letter dated date financial_institution a notified taxpayer a that her loan was in default because full payment had not been received as of the default date the outstanding loan balance amount a was treated as a distribution from plan x the letter further stated that the entire amount of the distribution was eligible for a rollover financial_institution a also sent taxpayer a one e-mail on date with copies of the letters referred to above taxpayer a represents that she did not receive the letters or e-mail because the e-mail went to her spam folder that she does not check taxpayer a first learned of the default and corresponding distribution when she received form 1099-r for amount a in connection with the preparation of income taxes for she subsequently obtained copies of the letters from financial_institution a’s web site taxpayer a represents that she had the funds to pay off the loan at the time the loan amount was offset against her plan x account or in the alternative had she known the offset amount was an eligible_rollover_distribution she would have deposited the amount into an ira within 60-days of the date when the plan_loan offset occurred revenue service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount a based on the above facts and representations you request that the internal sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within 60-days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_1_402_c_-2 q a-9 a provides that a distribution of a plan_loan_offset_amount as defined in paragraph b of this q a-9 is an eligible_rollover_distribution if it satisfies the provisions of q a-3 definition of eligible_rollover_distribution thus an amount equal to the pian loan offset amount can be rolled over by the employee or spousal distributee to an eligible_retirement_plan within the 60-day period under sec_402 of the code unless the plan_loan_offset_amount fails to be an eligible_rollover_distribution for another reason sec_1_402_c_-2 q a-9 b provides that for purposes of sec_402 of the code a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant's accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan's security_interest in a participant's accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee's termination of employment or request for a distribution the loan be repaid immediately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the terms governing the plan_loan the loan is cancelled accelerated or treated as if it were in default upon an employee's termination of employment or within a specified period thereafter a distribution of a plan_loan_offset_amount is an actual distribution not a deemed_distribution under sec_72 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred although taxpayer a represents that she did not receive any communications from financial_institution a she did provide copies of the letters from financial_institution a notifying her of the pending default as well as the distribution upon default further one letter stated that the distribution was eligible for rollover also monthly statements were received from financial_institution b both before the default and also within the 60-day rollover period had she read these statements she would have realized that the automatic loan payments were not made the information presented and documentation submitted by taxpayer a do not support the assertion of an error by financial_institution a further the documentation submitted does not demonstrate that taxpayer a failed to accomplish a rollover due to any of the factors cited in revproc_2003_16 therefore pursuant to sec_402 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount a no opinion is expressed as to the treatment of the transaction described herein under the provisions of any other section of the code or regulation which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours please address all correspondence to e t ep ra t2 being sent to your authorized representative if you wish to inquire about this ruling please contact pursuant to a power_of_attorney on file with this office a copy of this letter is deleted copy of ruling letter notice of intention to disclose employee_plans technical group herri m edelman manager ‘enclosures cc
